department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue nos attn legend company a division x benefit y person to contact telephone number office symbols t ep ra t1 jun dear sirs and madams this is in response to your request dated date as supplemented by correspondence dated june benefit y described below under sec_105 for a letter_ruling on the proper treatment of a a k a c of the internal_revenue_code code m a g a a k and the principal business of company a is the sale of life_insurance accident_and_health_insurance annuity_contracts prototype and specimen plan documents and recordkeeping services for pension profit sharing and other retirement plans among other products to individuals and institutions division x is a division of company a that markets division x proposes to offer group disability products benefit y which will be issued to and owned by a qualified defined_contribution_plan that includes a cash_or_deferred_arrangement coda as described in sec_401 k maintaining such a qualified_plan to be held by the employer for the benefit of the plan of the code 401_k_plan or the employer the purpose of benefit y is to permit employees who are disabled to continue to save for retirement benefit y is designed to replace the elective_deferrals matching_contributions and any nonelective contributions that would have been credited to a participant's account under a 401_k_plan had the participant not become disabled eligible to participate in the employer' sec_401 plan and who make elective_deferrals benefit y will cover only employees who are the premium for benefit y will be an administrative generally upon charge against all enrolled participants' accounts including elective_deferrals disability benefit y will pay benefits annually to the disabled participant's account under the 401_k_plan in an amount equal to the sum of the amount of elective_deferrals matching_contributions and or profit-sharing or other nonelective contributions made on behalf of such participant to the 401_k_plan in the year immediately preceding the year in which such participant became disabled participant had his or her elective_deferrals suspended such as by receiving a hardship_withdrawal or having made elective contributions that exceed qualification limitations benefit y would be based on the annualized if however upon disability a rate of elective contributions and matching_contributions made during the twenty-four month period preceding the date of disability if however an employee was not eligible to participate in the 401_k_plan was eligible but had elected not to make elective_deferrals under the plan or his or her participation in the plan was voluntarily suspended on the day immediately preceding the date on which he or she became disabled such individual would not be eligible for benefit y payment of proceeds from benefit y commence upon completion of any required elimination period after the i disability and continue until the earliest of month in which the participant attains age if the participant becomes disabled before attaining age ii a period ranging from three months to forty-eight months if the participant becomes disabled after attaining age depending upon the participant's age when disability occurs recovery from the disability death contract for disabilities due to certain medical conditions specified in the disability policy or the participant's failure to satisfy certain conditions such as the failure to provide requested medical information or to participate in a prescribed rehabilitation program nonforfeitable when paid the expiration of a period specified in the the participant's iv all benefit y payments will be the participant's iii vi v based on the above facts and representations company a requests the following rulings benefit y when purchased by a 401_k_plan will constitute an incidental accident_and_health_insurance benefit within the meaning of sec_1 l b ii of the income_tax regulations benefit y when provided to employees in the manner described in this request will not be considered an other benefit which is conditioned directly or indirectly on the employee electing to have the employer make or not make elective_deferrals under the 401_k_plan within the meaning of sec_401 k a of the code and sec_1 k -l1 e of the regulations the continued participation of the disabled_employee in the 401_k_plan through the payment of elective_deferrals matching_contributions and or any nonelective contributions by benefit y does not violate the exclusive benefit rule_of sec_401 code of the the limitations of sec_401 a k c of the code apply only at the time the premiums for benefit y are paid and not as benefits under benefit y are allocated to the disabled participant's account under the plan m g a and to the extent that premiums under benefit y are paid_by employer contributions including elective_deferrals an employee's coverage under benefit y will be considered employer-provided coverage under an accident_and_health_plan which will be excludable from the employee's gross_income under sec_106 of the code and sec_1_106-1 of the regulations the payment of premiums under benefit y will not be considered an assignment_of_income which would otherwise result in immediate taxation to the participant benefit payments under benefit y to the disabled participant's account under the 401_k_plan will be tax deferred and not includible in the affected participant's gross_income under sec_105 of the code at the time they are allocated to such participant's account and the distribution of amounts from the participant's account under’ the 401_k_plan including benefit y payments allocated to such account shall be subject_to taxation under the principles of sec_72 and sec_402 of the code with regard to ruling_request one sec_1 of the regulations states in part that no b specific limitations are provided in sec_401 a of the code with respect to investments which may be made by the trustees of a_trust qualifying under sec_401 trustees to purchase any investments permitted by the trust agreement to the extent allowed by local law generally the contributions may be used by the sec_1_401-1 ii of the regulations provides that a profit-sharing_plan within the meaning of code sec_401 is primarily a plan of deferred_compensation but the amounts allocated to the account of a participant may be used to provide for him or his family incidental life or accident_or_health_insurance incidental insurance benefits as described in in and revrul_76_353 revenue_ruling have been paid directly to the revrul_61_164 c b 1974_2_cb_2 c b beneficiary ies designated by the plan participant this case the 401_k_plan itself is the designated_beneficiary for any payments made from benefit y because benefit y and the proceeds of benefit y remain assets of the 401_k_plan there is no taxable_distribution within the meaning of sec_402 of the code when benefit y nevertheless payments from benefit y to the plan will result in an increase in the balance in the participant's account just as continued to make contributions to the plan protection to the plan participant from the economic loss that would occur if he or she were unable to continue to make contributions to the plan is benefit although not distributed is purchased by the plan if the participant had consequently the providing a current oo payment of premiums under benefit y on behalf of a participant is an incidental insurance benefit that is subject_to the limitations set forth in the published guidance accordingly the payment of premiums under benefit y on behalf of a participant will constitute an incidental accident_and_health_insurance benefit within the meaning of sec_1_401-1 regulations if premiums_paid under benefit y plus any other incidental insurance benefits do not exceed the permitted limitations on such benefits on behalf of such participant the ii of the with respect to ruling_request two sec_401 a of the code provides that benefits other than matching_contributions must not be contingent on an employee's election to defer shall not be treated as benefit is conditioned directly or indirectly on the employee electing to have the employer make or not make contributions under the arrangement in lieu of receiving cash a qualified coda if any other a coda of any employer sec_1_401_k_-1 ii of the regulations includes health insurance and life_insurance benefits under the definition of other_benefits sec_1_401_k_-1 clear that a sec_401 plan may purchase life_insurance with a participant's contributions without violating the contingent benefit rule ii of the regulations makes it however benefit y proceeds like the return on any other plan investment increase the accumulations in the 401_k_plan that will be payable to the participant or beneficiary when a distributable event as defined in the plan actually does occur meanwhile the participant generally may not access such proceeds any proceeds of benefit y remain assets of the plan and no distribution within the meaning of sec_402 of the code results when a portion of a plan participant's elective_deferrals are invested in benefit y benefit y and we believe the treatment of benefit y as a plan investment is consistent with the position that the purchase of benefit y coverage does not violate the contingent benefit rule under sec_401 a the code of accordingly with respect to ruling_request two we conclude that benefit y when provided to employees in the manner described in this request will not be considered an other benefit which is conditioned directly or indirectly on the employee electing to have the employer make or not make elective_deferrals under the 401_k_plan within the meaning of sec_401 a the regulations of the code and sec_1 k -l e of with regard to ruling_request three section of the code generally provides that in order a for a plan to be qualified under code sec_401 corpus or income of its related trust must not be used for or diverted to purposes other than the exclusive benefit of the employees or their beneficiaries the sec_1_401-1 of the regulations clarifies by providing that a plan is for code sec_401 the exclusive benefit of employees or their beneficiaries even though it may cover former employees as well as present employees and employees who are temporarily on leave in revrul_72_180 1972_1_cb_107 a unit benefit pension_plan was amended to provide that a participant who became disabled would receive a pension at the normal_retirement_age based on compensation_for the year immediately preceding the year in which he became disabled with additional service credits for the entire period of disability up to normal_retirement_age the employee thus continued to accrue benefits under the pension_plan as with his salary frozen in the year preceding the date of his disability b of the regulations permits a qualified revrul_72_180 stated that section if he had remained actively employed plan to provide for continued participation in the event of leave of absence for a specified purpose such as service in the armed_forces sickness or disability was held that the provisions made for disability benefits did not adversely affect the continued qualification of the pension_plan under sec_401 a of the code it accordingly with respect to ruling_request three we conclude that the continued participation of the disabled_employee in the 401_k_plan through the payment of elective_deferrals matching_contributions and or any nonelective contributions by benefit y does not violate the exclusive benefit rule_of sec_401 a of the code with regard to ruling_request four section of the code provides that the annual a compensation of each employee taken into account under a qualified_plan must not exceed dollar_figure plus the cost- of-living adjustment sec_401 and g of the code provide limitations on elective_deferrals for qualified sec_401 plans sec_401 of the code sets forth participation and nondiscrimination standards for qualified sec_401 plans including applying percentage tests to the amounts of employer contributions for highly compensated and for nonhighly compensated employees sets forth similar percentage tests for the sums of employee contributions and corresponding matching employer contributions of each participant sec_401 of the code sec_404 of the code sets forth limits for deductibility of employer contributions to qualified_stock bonus and profit sharing trusts sec_415 of the code sets forth the limitations for contributions and other additions with respect to a participant to a qualified defined_contribution_plan such as a sec_401 plan unlike the contributions paid for premiums for the proceeds from benefit y that are paid to benefit y a sec_401 plan are neither employer contributions nor employee contributions nor forfeitures but are plan investment earnings accordingly with respect to ruling_request four we conclude that the limitations of sec_401 a a k m g a c of the code apply only at the time the premiums for benefit y are paid and not at the time benefits under benefit y are allocated to the disabled participant's account under the plan and with respect to ruling_request five sec_106 a of the code provides that gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan tax regulations provides that gross_income does not include contributions by the employer to accident or health_plans for compensation through insurance or otherwise to the employee for personal injuries or sickness sec_1_106-1 of the income under the regulations the employer may contribute a qualified_plan under sec_401 of to an accident_or_health_plan either by paying the premium or by contributing to a separate trust or fund which provides accident or health benefits the trustee of the code is not the employer of the plan participants so sec_106 of the code does not apply to the facts in this case of qualified_retirement_plans and specifically the taxation of qualified_plan_distributions is governed by an entirely different statutory arrangement rather the federal_income_tax treatment however in this case the plan itself is the designated_beneficiary for any payments made from benefit y since benefit y and the proceeds of benefit y remain assets of the qualified_plan there is no taxable_distribution within the meaning of sec_402 of the code when benefit y of premiums under benefit y will not be includible in the employee's gross_income because they will not be distributions under sec_402 of the code is purchased by the plan the payment thus accordingly with respect to ruling_request five participants in the plan who elect coverage under benefit y are not currently taxed on the cost of coverage because the purchase of coverage under benefit does not constitute a distribution under code sec_402 with respect to ruling_request six in this case benefit y and the proceeds of benefit y remain assets of the qualified_plan premiums under benefit y constitutes a purchase of assets by the plan and is neither a gratuitous assignment_of_income nor an assignment_of_income for consideration by the electing plan participants accordingly the payment of with regard to ruling_request seven sec_105 a of the code provides that except as otherwise provided in sec_105 amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts the employer which were not includible in the gross_income of the employee or are attributable to contributions by are paid_by the employer in this case any benefit y proceeds that are paid to the k plan's trust are considered plan earnings under the purpose and payment process of benefit y there is no direct payment to the plan participant and no benefit proceeds are made available to the participant no distributable event occurs at the time at which benefit y proceeds are paid to the plan's trust for allocation to a participant's account for the purpose of the continuation of the participant's retirement accumulations during the disability period since the proceeds of benefit are received by the plan and not the employee sec_105 of the code does not apply the code and the applicable regulations with regard to benefit y there is no taxation of a plan participant until some amount attributable to proceeds from benefit y is distributed or made available to the participant however under the rules of sec_402 of accordingly with regard to ruling_request seven we conclude that amounts paid under benefit y to the disabled participant's account under the qualified_plan will not be includible in the participant's gross_income at the time such amounts are allocated to the participant's account with respect to ruling_request eight subsections of code sec_72 provide in general that a - c a distributee is taxed on the amount received which exceeds the investment_in_the_contract and that such investment_in_the_contract as of the annuity_starting_date is the aggregate amount of premiums or other consideration paid for the contract minus the aggregate amount received under the contract before such date to the extent that such amount was excludable from gross_income under this subtitle or prior income_tax laws in general cash distributions from sec_401 k plans are fully taxable except for the return of after- tax employee contributions distributees have basis in qualified_plan_distributions only when the distributees were previously taxed on the contributions pursuant to code section accordingly with respect to ruling_request eight we conclude that the distribution of amounts from the participant's account under the 401_k_plan including benefit y payments allocated to such account shall be subject_to taxation under the principles of sec_72 and sec_402 of the code this ruling is based on the assumption that amounts received by the 401_k_plan from benefit y may not be withdrawn from the plan prior to a participant attaining normal_retirement_age while benefit y is paying benefits to the plan this letter expresses no opinion regarding whether any sec_401 plan that purchases benefit y with employer contributions including elective_deferrals satisfies the requirements for qualification under sec_401 a of the code this ruling is directed only to the taxpayer that requested it may not be used or cited by others as precedent code sec_6110 provides that it sincerely yours donzell h littlejohn acting manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of this letter notice of intention to disclose
